DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive.  
Regarding claim 1, Applicant argues that the cited references fail to disclose the newly added feature “the first lens units in the first lens sub-array and the second lens units in the second lens sub-array are arranged in a row direction and a column direction to form a matrix in which the first lens units and the second lens units are alternately arranged in both the row direction and the column direction”.  Applicant then points to fig. 4 of Baldwin which shows the lenses with different focal lengths arranged in different columns.  In addition, when arguing against Baldwin, Applicant explains that regularly arranged first and second lens units facilitate to simplify the algorithm.  However, this argument fails to mention figs. 10-12 of Baldwin, which explicitly arrange the different focal lengths in differing spatial patterns to improve composite imaging (7:11-26).  While the exact arrangement of Applicant’s fig. 4B is not specifically shown, this is a common arrangement for similar devices as shown in fig. 29 of newly cited Georgiev (US 8,400,555 B1).
In addition, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Applicant does not consider the combination of Baldwin with Sugie.  As explained in the previous office action, when Baldwin is combined with Sugie, the lens array having a plurality of lenses with fixed different focal lengths shown in fig. 4 of Baldwin is substituted for a lens array wherein all lenses have variable focal lengths which change over time as shown in fig. 3 of Sugie.  This results in a combination of two or more images having different focal lengths thus extending the depth of field, the same result of Baldwin alone.  After the combination, any lens of the array can be interpreted as one of the claimed first lens units and any lens of the array can be interpreted as one of the claimed second lens units.  In other words, each lens of the combination is capable of acting as a first lens unit and a second lens unit.
This interpretation is further reasonable because Applicant has not canceled claims 7 and 12 which are both incompatible with the fig. 4B embodiment.  The only way Applicant has support for a lens array where the lens units are both adjustable in different time periods (claim 7) and also capable of having first and second lens units in an alternating pattern as shown in fig. 4B is if Applicant themselves are interpreting their own invention this way.  That is, that every lens in the lens array can be interpreted as a first and a second lens unit.  Similarly, the only way Applicant has support for a lens array which has first and second lens units alternately arranged and also a third lens unit (claim 12) is if Applicant themselves are interpreting each lens to be a first, second, and third lens unit because they are adjustable.


Regarding claim 15, Applicant argues that none of the cited references teach that the optical axes of the first and second lens units overlap.  The examiner cannot agree.  Baldwin explicitly states that in the disclosed array cameras “all of the cameras are identical RGB (Red-Green-Blue) cameras, each taking some image (e.g., a one-megapixel image) and each being pointed in the same direction” (1:65-2:1).  If all the cameras of the array are pointed in the same direction, their optical axes cannot overlap.  Therefore, Baldwin teaches this limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baldwin (US 9,241,111 B1).

An imaging device (fig. 1), comprising a lens array (410; fig. 5) and an image sensor (350; fig. 3), 
wherein the lens array comprises a plurality of lens units (411, 412, 413, 414; fig. 4), and is configured to provide at least a first lens sub-array (Column of 412 lenses in fig. 4) and a second lens sub-array (Column of 413 lenses in fig. 4), 
the first lens sub-array comprises first lens units (412) of the plurality of lens units, each of the first lens units and the image sensor are configured to have a first range of depth of field (202; fig. 2), 
the second lens sub-array comprises second lens units (413) of the plurality of lens units, each of the second lens units and the image sensor are configured to have a second range of depth of field (203; fig. 2)
the first range of depth of field and the second range of depth of field partially overlap with each other (5:22-33; fig. 2) and a combined range of the first range of depth of field and the second range of depth of field is greater than each of the first range of depth of field and the second range of depth of field (Second lens group 202 has a DoF of 15cm to 2m and third lens group 203 has a DoF of 5cm to 20cm.  A range of 5cm to 2m is larger than 15cm-2m and larger than 5cm-20cm.), and
	optical axes of the first lens units do not overlap with each other, optical axes of the second lens units do not overlap with each other, and the optical axis of each of the first lens units does not overlap with the optical axis of each of the second lens units (All cameras of the array point in the same direction.  Therefore no optical axes can overlap with each other as they are all parallel; 1:65-2:1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (US 9,241,111 B1) in view of Sugie et al. (US 2018/0067296 A1) hereinafter referenced as Sugie.


Regarding claim 1, Baldwin discloses
An imaging device (fig. 1), comprising a lens array (410; fig. 5) and an image sensor (350; fig. 3), 
wherein the lens array comprises a plurality of lens units (411, 412, 413, 414; fig. 4), and is configured to provide at least a first lens sub-array (Column of 412 lenses in fig. 4) and a second lens sub-array (Column of 413 lenses in fig. 4), 
the first lens sub-array comprises first lens units (412) of the plurality of lens units, each of the first lens units and the image sensor are configured to have a first range of depth of field (202; fig. 2), 
the second lens sub-array comprises second lens units (413) of the plurality of lens units, each of the second lens units and the image sensor are configured to have a second range of depth of field (203; fig. 2)
the first range of depth of field and the second range of depth of field partially overlap with each other (5:22-33; fig. 2) and a combined range of the first range of depth of field and the second range of depth of field is greater than each of the first range of depth of field and the second range of depth of field (Second lens group 202 has a DoF of 15cm to 2m and third lens group 203 has a DoF of 5cm to 20cm.  A range of 5cm to 2m is larger than 15cm-2m and larger than 5cm-20cm.), and
the first lens units in the first lens sub-array and the second lens units in the second lens sub-array are arranged in a row direction and a column direction to form a matrix form in which the first lens units and the second lens units are [spread out spatially] (fig. 11; 7:11-26). 
However, Baldwin fails to explicitly disclose the specific arrangement described of first and second lens units being alternately arranged in the row and column direction.  However, the examiner maintains that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this, as taught by Sugie.
In a similar field of endeavor, Sugie discloses 
An imaging device (fig. 1), comprising a lens array (22) and an image sensor (23), 
wherein the lens array comprises a plurality of lens units (Left and right lens units; fig. 3; [0042]), and is configured to provide at least a first lens sub-array (When the left and right lens units 22 are at pos1; fig. 3) and a second lens sub-array (When the left and right lens units 22 are at pos2; fig. 3; Lens array forms the first lens sub-array at F1 and the second lens sub-array at F2.).



Regarding claim 2, Baldwin and Sugie, the combination, discloses everything claimed as applied above (see claim 1), in addition, Sugie discloses, wherein
each of the first lens units (lenses at pos1; fig. 3) of the first lens sub-array has a first distance from the image sensor,
each of the second lens units (lenses at pos2; fig. 3) of the second lens sub-array has a second distance from the image sensor (350) and the second distance is different from the first distance (fig. 3). 
Baldwin teaches a camera including a lens array wherein a wider DoF is achieved by arranging the lens array so that lenses are at different focal depths.  Focus stacking or bracketing is a well-known technique used to generate a plurality of images at different times with different focal lengths to achieve an image with a wide DoF.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to substitute the lenses of the lens 

Regarding claim 3, Baldwin and Sugie, the combination discloses everything claimed as applied above (see claim 1), in addition, Sugie discloses, wherein each of the first lens unit (lenses at pos1; fig. 3) of the first lens sub-array has a first focal length,
each of the second lens unit (lenses at pos2; fig. 3) of the second lens sub-array has a second focal length different from the first focal length (fig. 3). 
Baldwin teaches a camera including a lens array wherein a wider DoF is achieved by arranging the lens array so that lenses are at different focal depths.  Focus stacking or bracketing is a well-known technique used to generate a plurality of images at different times with different focal lengths to achieve an image with a wide DoF.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to substitute the lenses of the lens array having different focal depths with a focus stacking technique to achieve the predictable result of a high quality image having a wider DoF.

Regarding claim 4, Baldwin and Sugie, the combination, discloses everything claimed as applied above (see claim 1), in addition, Baldwin discloses, wherein the lens unit is a convex lens (fig. 3; Other embodiments include plano-convex lenses which read on “convex lens” since they are partially convex.). 

wherein the first lens sub-array and the second lens sub-array are arranged regularly (figs. 10-12).

Regarding claim 8, Baldwin and Sugie, the combination, discloses everything claimed as applied above (see claim 1), in addition, Baldwin discloses, further comprising a color filter array (fig. 9), wherein the color filter array comprises a plurality of color filters, each of the plurality of color filters corresponds to one of the plurality of lens units to filter light transmitting the one of the plurality of lens unit (6:28-41). 
 
Regarding claim 9, Baldwin and Sugie, the combination, discloses everything claimed as applied above (see claim 1), in addition, Baldwin discloses, wherein
a back point for depth of field in the first range of depth of field (Range of 201 may be interpreted as the first range of depth of field; fig. 2) is at infinity, and a back point for depth of field in the second range of depth of field is not at infinity (Range of 202 may be interpreted as the second range of depth of field; fig. 2). 

Regarding claim 10, Baldwin and Sugie, the combination, discloses everything claimed as applied above (see claim 1), in addition, Baldwin discloses, wherein
an overlapping range of the first range of depth of field and the second range of depth of field is 0-100mm (50mm of overlap between 202 and 203; 5:22-33; fig. 2). 

Regarding claim 11, Baldwin and Sugie, the combination, discloses everything claimed as applied above (see claim 1), in addition, Baldwin discloses, wherein
the image sensor comprises a plurality of sub-image sensors and the plurality of sub-image sensor (321, 322, 323) correspond to the plurality of lens units (311, 312, 313) one to one, so that each of the sub-image sensor is configured to receive incident light from one of the lens units for imaging (3:40-42; figs. 3, 4, 6). 

Regarding claim 12, Baldwin and Sugie, the combination, discloses everything claimed as applied above (see claim 1), in addition, Sugie discloses, 
the lens array is configured further provide a third lens sub-array (When L and R lenses are at pos3; fig. 3), 
the third lens sub-array comprises a third lens unit of the plurality of lens units, and the third lens unit and the image sensor are configured to have a third range of depth of field (When the L lens is at pos3, the depth of field is has a 3rd range; fig. 3), 
the third range of depth of field at least partially overlaps with one of the first range of depth of field or the second range of depth of field ([0138]; fig. 5), 
a combined range of the first range of depth of field (pos1 range; fig. 3), the second range of depth of field (pos2 range; fig. 3), and the third range of depth of field (pos3 range; fig. 3) is greater than any one or two of the first range of depth of field, the second range of depth of field, and the third range of depth of field (figs. 3 and 5; [0080]). 

Regarding claim 13, Baldwin and Sugie, the combination, discloses everything claimed as applied above (see claim 1), in addition, Baldwin discloses, An electronic apparatus (100) comprising the imaging device according to claim 1 (4:51-55).

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin in view of Sugie further in view of Wang et al. (WO 2017/202065) hereinafter referenced as Wang.
		
	
Regarding claim 7, Baldwin and Sugie, the combination, discloses everything claimed as applied above (see claim 1), in addition Sugie discloses wherein the lens units are a plurality of…lens units (L and R lens units; fig. 3), and the plurality of…lens units are configured to make a focal length of each of the plurality of…lens units be adjustable (The term focus position is used to refer to focal length; [0005]; [0074]; fig. 3), so that the lens array respectively forms the first lens sub-array and the second lens sub-array in different time of periods.

In addition, Wang discloses, wherein
the lens units are a plurality of liquid crystal lens units, and the plurality of liquid crystal lens units are configured to make a focal length of each of the plurality of liquid crystal lens unit be adjustable ([0025]). 
The combination teaches a camera including a lens array which is used with focus stacking to achieve an image with a wide DoF.  The focal length of the lens array is changed by traditional means.  Wang teaches a lens array wherein the lenses are liquid crystal lenses and the focal length is changed by applying driving signals to the liquid crystal lenses to adjust the curvature of the liquid crystal lens.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to substitute the traditional lens array with a liquid crystal lens array to achieve the predictable result of an image having all the benefits of a lens array arrangement with a wider DoF.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin in view of Sugie further in view of D’Amico et al. (US 2018/0255291 A1) hereinafter referenced as D’Amico.

Regarding claim 14, Baldwin and Sugie, the combination, discloses everything claimed as applied above (see claim 13), in addition, Baldwin discloses, wherein
the electronic device (100) comprises a housing (Outer housing of handheld device 100 shown in fig. 1) and a display panel (Panel displaying image 114),
the lens array and the display panel are disposed in the housing oppositely (fig. 1), and a part of the lens array is exposed to outside of the housing (This is inherent as this is the only way light can reach the lens.),
the image sensor is disposed inside the housing (If a spacer is used as in the fig. 8 embodiment, the spacer can be interpreted as part of the housing and therefore, the image sensor would be inside the housing). 
In addition, in a similar field of endeavor, D’Amico discloses wherein
the electronic device (100, 200; [0036]) comprises a housing (Outer housing of handheld device 200 shown in fig. 2) and a display panel (240),
the lens array (210, 220) and the display panel are disposed in the housing oppositely (figs. 2A, 2B), and a part of the lens array is exposed to outside of the housing (Fig. 2C),
the image sensor (212, 222) is disposed inside the housing (Fig. 2D).
The combination teaches an electronic device having a lens array and an image sensor.  D’amico teaches an electronic device having a lens array and an image sensor wherein part of the lens is exposed outside of the housing the image sensor is disposed inside the housing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the positioning of the lens array and image sensor within the electronic device of the combination with the positioning of the lens array and image sensor within the electronic device of D’Amico to .

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Georgiev (US 8,400,555 B1) teaches a lens array having a plurality of first lens units having focal length f being alternately arranged with a plurality of second lens units having focal length f’ in both the row and column direction (fig. 29).
Nagasaka (US 2013/0250159 A1) teaches a lens array having a plurality of first lens units (31A) having a first focal distance being alternately arranged with a plurality of second lens units 31B having a second focal distance in both the row and column direction (fig. 2A).
Ono (US 2015/0156478 A1) teaches a lens array having a plurality of first lens units 14a having a first focal distance being alternately arranged with a plurality of second lens units 14b having a second focal distance in both the row and column direction (fig. 4).

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        2/26/2022